       Case 1:17-cr-00548-PAC Document 352 Filed 03/18/20 Page 1 of 1




                                      March 18, 2020

BY ECF
Honorable Paul Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re:   United States v. Joshua Adam Schulte
            17 Cr. 548 (PAC)

Dear Judge Crotty:

      The defense respectfully requests a 30-day extension of time—until April 22,
2020—to file any post-trial motions under Fed. R. Crim. P. 29 and 33. We make this
request because of the current national emergency concerning the COVID-19 virus
and related difficulties in completing legal work and because meeting with Mr.
Schulte is not possible as MCC has suspended legal visits.

      The government does not oppose this request.

      Thank you for your attention.

                                      Respectfully submitted,

                                               /s/
                                      Sabrina Shroff
                                      Edward S. Zas
                                      Attorneys for Joshua Schulte

cc:   Government counsel (by ECF)




                                        1
